Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 7-12 and 14-27 are currently under examination wherein claims 7, 11, 14, 15 and 17-20 have been amended and claims 21-27 have been newly added in applicant’s amendment filed on March 12, 2021. Claim 13 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 7-20 under 35 U.S.C. 102(a) as stated in the Office action dated February 28, 2021 have been withdrawn in light of the applicant’s amendment filed on March 12, 2021. 
Allowable Subject Matter
3.	Claims 7-12 and 14-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The applicant’s amendment filed on March 12, 2021 has obviated the previous rejections of 7-20 under 35 U.S.C. 102(a) as being anticipated by Lin et al. (US Pub. 2018/0230584 A1) as stated in the Office action dated February 28, 2021. Lin et al. (‘584 A1) does not disclose the heating steps as claimed in the independent claims 7 and 20. A further search for references did not find any prior art which anticipates or renders obvious the claimed subject matter of the instant application alone or in combination.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Weiping Zhu/
Primary Examiner, Art Unit 1733

4/6/2021